1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT

8                               SOUTHERN DISTRICT OF CALIFORNIA

9
       FUNKO, LLC, a Washington LLC,                    Case No.: 18cv1293-LAB (BGS)
10
                                         Plaintiff,
                                                        ORDER DENYING MOTION TO
11     v.                                               EXTEND TIME TO ANSWER [Dkt. 9]
12     WISH HOLDINGS, LLC, et al.,
13                                   Defendants.
14
15          Plaintiff Funko, LLC and Defendant Tastemakers, LLC have jointly moved to extend the

16   time for Tastemakers to answer Funko’s complaint. This Court’s local rules state an extension

17   is only to be granted “on a showing of good cause.” LR 12.1. The parties argue “[g]ood cause

18   exists . . . because the Parties have agreed to this minor extension and that no prejudice will

19   result thereby . . . .” Dkt. 9. That’s not good cause, so the parties’ motion is DENIED. The Court

20   grants an extension until November 14, 2018 to either file a response or show good cause.
            IT IS SO ORDERED.
21
     Dated: November 7, 2018
22
                                                      Hon. Larry Alan Burns
23                                                    United States District Judge
24
25
26
27
28

                                                       1
                                                                                     18cv1293-LAB (BGS)
